[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________             FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-10841         ELEVENTH CIRCUIT
                             Non-Argument Calendar        JULY 29, 2010
                           ________________________        JOHN LEY
                                                             CLERK
                   D.C. Docket No. 6:09-cr-00187-ACC-GJK-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                      versus

DELFINO REYES-MIRANDA,

                                                      Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 29, 2010)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

      Delfino Reyes-Miranda was convicted of illegally reentering the United

States after being deported, in violation of 8 U.S.C. § 1326(a) and (b)(2). The
district court sentenced Reyes-Miranda to 51 months imprisonment. He

challenges the procedural and substantive reasonableness of his sentence.

                                          I.

      “We review sentencing decisions only for abuse of discretion, and we use a

two-step process.” United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009).

First, we must “ ‘ensure that the district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.’ ” Id. (quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.

586, 597 (2007)). If we find the sentence to be procedurally sound, the second

step is to review the “substantive reasonableness” of the sentence, taking into

account the totality of the circumstances, “including the extent of any variance

from the Guidelines range.” Gall, 552 U.S. at 51, 128 S. Ct. at 597. “If the district

court’s sentence is within the guidelines range, we expect that the sentence is

reasonable.” United States v. Alfaro-Moncada, 607 F.3d 720, 734 (11th Cir.

2010); see also United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (“After

Booker, our ordinary expectation [of reasonableness] still has to be measured

                                          2
against the record, and the party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in light of both that record and the

facts in section 3553(a).”).

      Reyes-Miranda contends that the district court committed procedural error

by failing to adequately explain its 51-month, within the guidelines, sentence. We

disagree. The district court explained that it was imposing that sentence to

promote respect for the law because Reyes-Miranda’s had been deported

numerous times in the past and continued to illegally enter the United States. See

18 U.S.C. § 3553(a)(2)(A). The court further explained that it was imposing a 51-

month sentence to discourage others from illegally entering this country. See id. §

3553(a)(2)(B). The court also stated, “After considering the advisory sentencing

guidelines and all the factors identified in Title 18, United States Code Section

3553(a)(1) through 7, the Court finds that the sentence imposed is sufficient but

not greater than necessary to comply with the statutory purposes of sentencing.”

The district court’s explanation of its sentencing decision was sufficient. See

United States v. Scott, 426 F.3d 1324, 1329–30 (11th Cir. 2005).

      Reyes-Miranda also challenges the substantive reasonableness of his

sentence. He contends that his 51-month sentence is “greater than necessary,” see

18 U.S.C. § 3553(a), to achieve the purposes of sentencing. It is his position that a

                                          3
sentence below or at the low-end of the advisory guidelines range would have

afforded adequate deterrence. Given Reyes-Miranda’s history of deportations, a

51-month, within the guidelines, sentence is not outside the range of

reasonableness. See Shaw, 560 F.3d at 1238. The district court’s sentencing

decision was not an abuse of discretion.

      AFFIRMED.




                                           4